Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 20, 2007 PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED (Exact name of registrant as specified in its charter) New Jersey 001-09120 22-2625848 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of incorporation) Identification No.) 80 Park Plaza, P.O. Box 1171 Newark, New Jersey 07101-1171 (Address of principal executive offices) (Zip Code) 973-430-7000 (Registrant's telephone number, including area code) http://www.pseg.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 3.03 Material Modification to Rights of Security Holders On April 20, 2007, Public Service Enterprise Group Incorporated (PSEG) filed a Certificate of Amendment (the Certificate of Amendment) to its Certificate of Incorporation with the State of New Jersey, effective upon filing, revising the following items as approved by its shareholders at its 2007 Annual Meeting of Stockholders April 17, 2007: Amendment to the Certificate of Incorporation to increase the number of authorized shares of common stock from five hundred million to one billion. Amendment to the Certificate of Incorporation to eliminate the classification of the Board of Directors. Amendment to the Certificate of Incorporation to eliminate cumulative voting. Amendment to the Certificate of Incorporation to eliminate pre-emptive rights. A full description with the text of the approved amendments are included in the Certificate of Amendment filed as Exhibit 99 to this Form 8-K and incorporated by reference herein. Item 3.03 Material Modification to Rights of Security Holders and Item 5.03 Amendment to Articles of Incorporation or Bylaws; change in FiscalYear. On April 17, 2007, the Board of Directors of PSEG approved, effective upon the date on which the Certificate of Amendment is filed with and effective under the laws of the State of New Jersey, amendments to the by-laws of
